           Case 17-15042-pmm                  Doc 57      Filed 06/17/21 Entered 06/17/21 10:52:04                       Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                               Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                          Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                               P.O. Box 680
Reading, PA 19606                                                                                                    Memphis, TN 38101-0680

                                 OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2020 to 06/09/2021
                                                   Chapter 13 Case No. 17-15042-PMM



        DOLORES L. YENIK                                                                                        Petition Filed Date: 07/26/2017
        321 E. 21ST STREET                                                                                      341 Hearing Date: 08/29/2017
        NORTHAMPTON PA              18067-1207
                                                                                                                Confirmation Date: 12/21/2017



                                                       Case Status: Open / Unconfirmed
                                 RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount     Check No.        Date                Amount     Check No.        Date                 Amount    Check No.
 01/02/2020            $300.00    19053533633      02/05/2020          $300.00    19053533784      03/04/2020           $300.00   19054918627
 04/02/2020            $300.00    19076846975      04/30/2020          $300.00    19076847142      05/19/2020           $300.00   19104938057
 07/21/2020            $300.00    19127350850      11/03/2020          $300.00    19164802160      12/30/2020           $300.00   19202888055
 02/01/2021            $300.00    19202888201      03/10/2021          $300.00    19236875205      04/14/2021           $300.00   19236875490
 04/14/2021            $300.00    19236875491

          Total Receipts for the Period: $3,900.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $11,700.00


                                 DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                            Class                 Claim Amount           Amount Paid        Balance Due

    4      CHAMPION MORTGAGE COMPANY                        Mortgage Arrears                    $9,643.84            $8,317.84         $1,326.00
           »» 004
    3      LVNV FUNDING LLC                                 Unsecured Creditors                 $1,329.40               $0.00          $1,329.40
           »» 003
    1      NORTHAMPTON AREA SCHOOL DIST                     Secured Creditors                     $31.00               $31.00              $0.00
           »» 001
    2      NORTHAMPTON BOROUGH                              Secured Creditors                    $381.96              $381.96              $0.00
           »» 002
    5      KEVIN K KERCHER ESQ                              Attorney Fees                        $975.00              $975.00              $0.00
           »» 005
    0      KEVIN K KERCHER ESQ                              Attorney Fees                       $1,000.00               $0.00          $1,000.00




Page 1 of 2
          Case 17-15042-pmm             Doc 57      Filed 06/17/21 Entered 06/17/21 10:52:04                  Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 17-15042-PMM
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 6/9/2021:
                 Total Receipts:           $11,700.00                 Current Monthly Payment:     $300.00
                 Paid to Claims:             $9,705.80                Arrearages:                  $300.00
                 Paid to Trustee:              $994.20                Total Plan Base:           $14,400.00
                 Funds on Hand:              $1,000.00

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
